Exhibit 10.1

ACQUISITION AND EXCHANGE AGREEMENT

This Acquisition and Exchange Agreement (“Agreement”) is made on this 1st day of
January, 2009, by and between Bulova Technologies Group, Inc. (“BLVT”), a
Florida corporation and Stephen L. Gurba and John Stanton (collectively,
“Shareholders”), individually.

BLVT desires to acquire all of the shares of stock of 3Si Holdings, Inc., a
Florida corporation (“3Si”), which are issued and outstanding in exchange for
shares of stock of BLVT and the shareholders of 3Si wish to accept the BLVT
shares in exchange for their 3Si shares, all upon the terms and conditions set
forth herein.

1. ACQUISITION OF 3Si

1.1 Acquisition Price

BLVT has agreed and shall deliver at the closing of this Agreement ( the
“Closing”) 40,000,000 shares of restricted common stock of BLVT. The stock
delivered by BLVT shall be divided pro rata among the shareholders of 3Si
Holdings, Inc. according to the percentages in ownership they have in 3Si stock
as set forth in Exhibit A hereto. BLVT stock is being delivered in exchange for
and to acquire all issued and outstanding shares of 3Si and all rights to any
treasury stock, stock to be issued by stock option, if any separately, and all
rights to unissued shares, if any.

1.2 The 3Si Shares

The 3Si shareholders agree to transfer to BLVT and BLVT agrees to acquire all
issued and outstanding shares of 3Si stock in consideration of the BLVT stock
described in Section 1.1. In exchange for the acquisition of all issued and
outstanding shares of 3Si, BLVT does hereby exchange and agree to transfer to
the individuals set forth in Exhibit A the common shares of BLVT referenced
above, subject to a restrictive legend in the form annexed hereto as Exhibit B.
Simultaneously herewith, the individuals set forth in Exhibit A have endorsed
all their shares of 3Si, such shares being 100% of all issued and outstanding
shares, in favor of BLVT.

1.3 Tax Free Exchange

It is the parties’ intention that the exchange of shares under this Agreement,
pursuant to Sections 1.1 and 1.2, are intended to be a tax free, stock for stock
exchange within the meaning of Internal Revenue Code Sections including, but not
limited to, Section 368. Therefore, the parties agree that on their corporate
and individual tax returns, they shall truthfully and completely characterize
this transaction as an exchange and will cooperate and will file the individual
or joint filing of all exchange disclosure forms, documents, instruments or
other papers necessary to qualify and obtain tax free exchange treatment of the
exchange shares.



--------------------------------------------------------------------------------

1.4 Further Documentation

The parties agree that the final structure and form of the transfers called for
herein may be modified or altered as necessary to maximize the financial and tax
treatment of the transactions for the parties, provided the consideration to be
given by each party shall not be changed. The parties agree to execute any and
all additional documents or instruments prior to or after the Closing necessary
to effectuate the intents, purposes and transactions called for in the
Agreement.

2. BLVT WARRANTIES

BLVT represents, as of the date hereof, that:

2.1 Organization

BLVT is duly organized under the laws of the State of Florida and is a validly
existing corporation and in good standing with requisite power and authority to
own its properties and to transact the business in which it is now engaged. BLVT
is duly qualified to do business in each jurisdiction where it is required to be
qualified in connection with its properties, businesses and operations. BLVT
possesses all rights, licenses, permits and authorizations governmental or
otherwise, necessary to entitle it to own or hold real, personal or intangible
property and to transact the business in which it is now engaged.

2.2 Proceedings

BLVT has taken all steps necessary to authorize the execution, delivery and
performance of this Agreement, all exhibits, and all related documents or
instruments. This Agreement and all related documents or instruments have been
duly executed and delivered by or on behalf of BLVT and constitute legal, valid
and binding obligations of BLVT enforceable against it in accordance with their
respective terms.

2.3 No Conflicts

The execution, delivery and performance of this Agreement and all related
documents will not conflict with or result in a breach of any terms or
provisions of or constitute default under it, or result in the creation or
imposition of any lien, charge or encumbrance upon any of the property or assets
of BLVT, nor result in any violation of any statute, order, article of
incorporation, bylaw, voting trust, SEC ruling or oversight, rule or regulation,
court, governmental, or administrative order or the requirements of any
governmental agency or body having jurisdiction over BLVT. Further, no
administrative tribunal, court, government body, regulatory agency, shareholder
or other authorization or consent is required for the execution, delivery and
performance of this Agreement by BLVT.



--------------------------------------------------------------------------------

2.4 Litigation

There are no actions, suits or proceedings at law or in equity, before a
governmental tribunal, administrative agency, government agency or otherwise
that are now pending or threatened by any person or entity, against BLVT and to
the best of BLVT’s knowledge, after diligent inquiry, there is no basis for any
action, suit or proceeding that might affect BLVT, or its properties.

2.5 Agreements

BLVT is not a party to any agreement or instrument subject to any restriction
which is violated by entering into this Agreement or any restriction of any kind
or nature that might materially and adversely affect BLVT’s business,
properties, assets, operations or conditions, financial or otherwise. BLVT is
not in default in any material respect in the performance, observation or
fulfillment of any obligation, covenant, condition, representation (whether
written or oral), of any contract or agreement made in favor of any other party,
whether in writing or otherwise.

2.6 Compliance

BLVT is not in default or violation of any order, writ, injunction, decree or
demand of any governmental authority, the violation of which might materially
adversely affect the condition (financial or otherwise) or business of BLVT.
There has not been committed by BLVT any act or omission affording the federal
government or any state or local government the right of forfeiture as against
BLVT or any part thereof or any monies paid in performance of BLVT’s obligation
under this Agreement. BLVT hereby covenants and agrees not to commit, permit or
suffer to exist any act or omission affording such right of forfeiture.

2.7 Not a Foreign Person

BLVT is not a “foreign person” within the meaning of Section 1445(f)(3) of the
Code.

2.8 Assessments

There are no pending tax, special assessment, state or federal intangibles, tax
or excise tax or any other public or private assessment of any kind or nature
against BLVT.

2.9 Illegal Activity

BLVT has not engaged in any illegal activity, violated any law or rule governing
the registration, solicitation or sale of securities, nor issued any warrant,
option, stock certificate, debenture or any other security in violation of
applicable law. Further, no proceeds received by BLVT from any source have been
misappropriated or used for any illegal activity.



--------------------------------------------------------------------------------

2.10 Survival of Representations

BLVT agrees that all representations and warranties set forth in this Section 2
or elsewhere in this Agreement, in any exhibit or in any other document executed
in connection with this Agreement shall survive the Closing and the full term of
this Agreement for a period of one (1) year. All representation, warranties,
covenants and agreements made by either party hereto shall be deemed to have
been relied upon by either party notwithstanding any investigation heretofore or
hereafter made by either party.

3. 3Si SHAREHOLDER WARRANTIES

The Shareholders of 3Si, as of the date of this Agreement, warrant and represent
that:

3.1 Organization

3Si is a validly existing corporation and is in good standing under the laws of
the State of Florida, with requisite power and authority to own its properties
and to transact the business in which it is now engaged. 3Si is duly qualified
to do business in each jurisdiction where it is required to be qualified in
connection with its properties, businesses and operations. 3Si possesses all
rights, licenses, permits and authorizations governmental or otherwise,
necessary to entitle it to own or hold real, personal or intangible property and
to transact the business in which it is now engaged.

3.2 Proceedings

The 3Si Shareholders have taken all steps necessary to authorize the execution,
delivery and performance of this Agreement by them.

3.3 No Conflicts

The execution, delivery and performance of this Agreement and all related
documents will not conflict with or result in a breach of any terms or
provisions of or constitute a default under 3Si’s articles of incorporation or
bylaws, or under any agreement by which it is bound, or result in the creation
of imposition of any lien, charge or encumbrance upon any of the property or
assets of 3Si, nor result in any violation of any statute, order, article of
incorporation, bylaw, voting trust, SEC ruling or oversight, rule or regulation,
court, governmental, or administrative order or the requirements of any
governmental agency or body having jurisdiction over 3Si.

3.4 Litigation

There are no actions, suits or proceedings at law or in equity, before a
governmental tribunal, administrative agency, government agency or otherwise
that are now pending or threatened by any person or entity, against the
Shareholders, and to the best of the Shareholders’ knowledge, after diligent
inquiry, there is no basis for any action, suit or proceeding that might affect
them.



--------------------------------------------------------------------------------

3.5 Agreements

The Shareholders are not a party to any agreement or instrument subject to any
restriction which is violated by entering into this Agreement or any restriction
of any kind or nature that might materially and adversely affect their ability
to consummate this transaction or that will cause 3Si or its business,
properties, assets, operations or conditions, financial or otherwise.

3.6 Title

The Shareholders hereby represent and warrant that they will own and transfer to
BLVT their 3Si shares free and clear of all claims, liens, and encumbrances of
any kind or nature and that the shares are not subject to any assessment or
obligation for contribution.

The Shareholders also represent that 3Si holds good, marketable and indefeasible
title and all rights to its assets. 3Si has not placed any liens or other
encumbrances against its stock or assets nor has made any agreements with any
other person or entity for the sale, use, or other disposition of 3Si’s assets.

3.7 Financial Information

All financial information provided to BLVT is correct and complete in all
material respects, accurately represents the financial condition of 3Si as of
the date of such reports and were prepared in accordance with GAAP throughout
the periods covered.

3.8 Full and Accurate Disclosure

Statements of fact, including the recitals made by the Shareholders, are true
and correct and no material fact has been omitted that would make the statement
or representations made herein false or misleading.

3.9 Compliance

3Si is not in default or violation of any order, writ, injunction, decree or
demand or any governmental authority, the violation of which might materially
adversely affect the condition (financial or otherwise) or business of 3Si.

3.10 Not a Foreign Person

3Si is not a “foreign person” within the meaning of Section 1445(f)(3) of the
Code.



--------------------------------------------------------------------------------

3.11 Assessments

There are no pending tax, special assessment, state or federal intangibles, tax
or excise tax or any other public or private assessment of any kind or nature
against 3Si or its property.



--------------------------------------------------------------------------------

3.12 Illegal Activity

3Si has not engaged in any illegal activity, violated any law or rule governing
the registration, solicitation or sale of securities, nor has issued any
warrant, option, stock certificate, debenture or any other security in violation
of applicable law. Further, no proceeds received by the Shareholders or 3Si from
any source have been misappropriated or used for any illegal activity. 3Si has
not engaged in any illegal activities, or violated any law or rule.

3.13 Warranties Constitute Continuing Covenants

All the warranties made by the Shareholders hereunder shall constitute
continuing covenants that will be maintained affirmatively at all times during
the terms of this Agreement.

3.14 Survival of Representations

All representations and warranties set forth in this Section 3 or elsewhere in
this Agreement, in any exhibit or in any other document executed in connection
with this Agreement shall survive the Closing and the full term of this
Agreement for a period of one (1) year. All representations, warranties,
covenants and agreements made by either party hereto shall be deemed to have
been relied upon by either party notwithstanding any investigation heretofore or
hereafter made by either party.

4. PUBLIC DISCLOSURE OF TRANSACTIONS

4.1 This Agreement

The parties shall only disclose this Agreement and its specific terms and
conditions to the extent required by applicable law, and the parties represent
that they have only disclosed this Agreement and its contents to their
attorneys, accountants, and consultants as necessary to conclude this
transaction.

4.2 Future Agreements

Future agreements between the parties shall only be disclosed as necessary under
applicable law.

5. NATURE OF THE RELATIONSHIP

5.1 Contractual Relationship

The parties acknowledge that their only relationship is a contractual
relationship and that the parties do not owe any fiduciary or other duty to one
another except for the duties imposed by this Agreement.



--------------------------------------------------------------------------------

5.2 No Agency, Joint Venture or other Relationship

The parties acknowledge that they will not hold themselves out as an agent,
partner or co-venturer of the other and that this Agreement is not intended and
does not create an agency, partnership, joint venture or any other type of
relationship except the contract relationships established hereby.

5.3 No Undisclosed Dealings

The parties acknowledge that they have not been induced to execute this
Agreement by promises of compensation, in cash or kind, from the other and that
there are no side agreements, side dealings or undisclosed dealings between the
parties affecting or relating to this Agreement except as contained herein.

6. DEFAULTS AND REMEDIES

The parties agree that the breach of any warranties, terms or conditions hereof
may be enforced by the other in accordance with applicable law and the remedies
provided herein. However, the parties agree that no claim may be brought on any
warranty or representation or other breach hereunder if not brought within
twelve (12) months from the date hereof.

7. DISPUTE RESOLUTION

7.1 Arbitration

The parties have selected as their sole means for resolving matters of
interpretation, construction of this Agreement or the existence of a default or
damages or remedies hereunder by binding arbitration pursuant to the rules of
the American Arbitration Association.

7.2 Arbitration Notice

In the event a party determines that there is a valid dispute, matter for
interpretation, issue of construction, default or such other similar need for
third party intervention and determination of the parties’ rights under this
Agreement, the parties seeking such determination shall give an arbitration
notice stating that it intends to initiate an arbitration proceeding in thirty
days if the matters set forth with specificity in the arbitration notice are not
resolved in thirty days. This shall not prevent either party from, within the
thirty days, sending out appropriate default or termination notices or such
other notices as may be appropriate under this Agreement.

7.3 Location of Arbitration

The arbitration under this Agreement shall be held in Tampa, Florida



--------------------------------------------------------------------------------

7.4 Makeup of Panel

The arbitration panel shall consist of a professional commercial arbitrator, a
CPA and an attorney.

7.5 Binding Decision

The arbitration intended by this Agreement is binding arbitration and may be
confirmed by a court of competent jurisdiction but does not require any further
judicial action and shall be deemed non-appealable.

7.6 Injunction

The requirement of binding arbitration shall not preclude either party’s ability
to obtain temporary injunctive relief in a court of competent jurisdiction to
protect or preserve rights hereunder and such injunctive relief shall be
considered ancillary to the arbitration proceedings.

8. MISCELLANEOUS

8.1 Waivers

No waiver of any default shall be implied from any delay or omission by the
parties to take action on account of such default, and no express waiver shall
affect any default other than the default specified in the waiver and it shall
be operative only for the time and to the extent therein stated.

8.2 Benefit

This Agreement is made and entered into for the sole protection and benefit of
BLVT and the Shareholders, their successors and assigns, and no other person or
persons have any right to action hereon or rights as a third party beneficiary
as a result of the execution of this Agreement.

8.3 Assignment

The terms hereof shall be binding upon and inure to the benefit of the heirs,
successors, assigns, and personal representatives of the parties hereto.

8.4 Amendments

This Agreement shall not be amended except by a written instrument signed by all
parties hereto.

8.5 Terms

Whenever the context and construction so require, all words used in the singular
number herein shall be deemed to have been used in the plural, and vice versa,
and the masculine gender shall include the feminine and neuter and the neuter
shall include the masculine and feminine. This Agreement is the product of
intensive negotiations between the parties, and as such the identity of the
drafter shall not be relevant in the construction of this Agreement.



--------------------------------------------------------------------------------

8.6 Governing Law and Jurisdiction

This Agreement and all matters relating thereto shall be governed by and
construed and interpreted in accordance with the laws of the State of Florida.
The parties hereby submit to the jurisdiction of the state and federal courts
located in Hillsborough County, Florida.

8.7 Savings Clause

Invalidation of any one or more of the provisions of this Agreement shall in no
way affect any of the other provisions hereof, which shall remain in full force
and effect.

8.8 Execution in Counterparts

This Agreement may be executed in two or more counterparts, each of which shall
be deemed to be an original, but all of which shall constitute one and the same
instrument, and in making proof of this Agreement it shall not be necessary to
produce or account for more than one such counterpart.

8.9 Captions

The captions herein are inserted only as a matter of convenience and for
reference and in no way define, limit or describe the scope of this Agreement
nor the intent of any provision hereof.

8.10 Time is of the Essence

Time is of the essence as to this Agreement.

8.11 Entire Understanding

This Agreement constitutes the entire understanding between the parties, and all
prior or contemporaneous oral agreements, understandings, representations and
statements are merged into this Agreement.



--------------------------------------------------------------------------------

8.12 Notices

Any and all notices, designations, consents, offers, acceptances, or any other
communication provided for herein shall be given in writing by certified mail or
by reputable overnight courier service, e.g. Federal Express, which shall be
addressed as follows:

 

John Stanton

19337 US HWY 19 N, Ste 525

Clearwater FL 33764

Stephen L. and Evelyn R. Gurba

19337 US HWY 19 N, Ste 525

Clearwater FL 33764

BLVT

19337 US HWY 19 N, Ste 525

Clearwater FL 33764

8.13 Survival

The representations and warranties and provisions of this Agreement shall
survive the Closing hereunder.

8.14 Attorneys’ Fees

In the event that any party is required to engage the services of legal counsel
to enforce it rights under this Agreement against any other party, regardless of
whether such action results in litigation, the prevailing party shall be
entitled to reasonable attorneys’ fees and costs from the other party, which in
the event of litigation shall include fees and costs incurred at trial, or
appeal, and incident to any bankruptcy proceeding.

8.15 WAIVER OF JURY TRIAL

BY ACCEPTANCE HEREOF, THE PARTIES AGREE THAT NONE OF THEM SHALL SEEK A JURY
TRIAL IN ANY LAWSUIT, PROCEEDINGS, COUNTERCLAIM, OR ANY OTHER LITIGATION
PROCEDURE BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY INSTRUMENT
EVIDENCING OR RELATING TO THIS AGREEMENT. NONE OF THE PARTIES WILL SEEK TO
CONSOLIDATE ANY SUCH ACTION, IN WHICH A JURY TRIAL HAS BEEN WAIVED, WITH ANY
OTHER ACTION IN WHICH A JURY TRIAL HAS NOT BEEN WAIVED. THE PROVISIONS OF THIS
PARAGRAPH HAVE BEEN FULLY NEGOTIATED BY THE PARTIES, AND THESE PROVISIONS SHALL
BE SUBJECT TO NO EXCEPTIONS.

8.16 Closing

The Closing shall take place on or before January 1, 2009 at 2:00 pm at the BLVT
offices at 19337 US HWY 19 North, Suite 525, Clearwater, Florida, 33764. All
funds, documents and exhibits called for herein shall be delivered at or prior
to Closing.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, BLVT and the Shareholders have executed this Acquisition and
Exchange Agreement as of the above written date.

 

3Si Majority Shareholders             Bulova Technologies Group, Inc.

/s/ Stephen L. Gurba

   

/s/ John Stanton

Stephen L. Gurba, Shareholder     By: John Stanton, Chairman

/s/ Evelyn R. Gurba

    Evelyn R. Gurba, Shareholder      

/s/ John Stanton

    John Stanton, Shareholder      



--------------------------------------------------------------------------------

EXHIBIT A

 

     %  

John Stanton

   60 % 

Stephen L and Evelyn Gurba

   40 %     100.00 %        



--------------------------------------------------------------------------------

EXHIBIT B

The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended and may not be sold, transferred,
pledged, hypothecated or otherwise disposed of in the absence of (i) an
effective registration statement for such securities under said act or (ii) an
opinion of company counsel that such registration is not required.